DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 10-13 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Consideration - 35 USC § 101
	Claim 20 was considered for 35 U.S.C. 101.  However, per applicant’s original filed specification [0038] states: In the context of this document, a storage device is not a signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (herein after will be referred to as Bean) (US 20170213387) in view of Roman (US 20150241172) in view of Lee (US 20120113109) in view of Bergstrom et al. (herein after will be referred to as Bergstrom) (US Patent No. 10,318,907) and in further view of Carter et al. (herein after will be referred to as Carter) (US 20210248371).

Regarding claim 1, Bean discloses a method, comprising:
initiating, using at least one camera of an information handling device, a video feed operated by a user, a live video feed; [See Bean [0017] Camera with AR device (i.e. user wearing/operating AR device).  Also, see 0016, live video stream.]
enabling another user, operating a remote device, access to the live video feed;  [See Bean [0040] UI (152) enables a user to control one or more actions of client device (120) remotely.  Also, see 0042, AR overlay program includes distance information for elements of an image.  Also, see 0008, AR device corresponding to a user (i.e. user wearing AR device)…Therefore, the user UI cited in para. 0040 is a different/another user.]
receiving, at the information handling device and from the another user, [See Bean [0040] UI (152) enables a user to control one or more actions of client device (120) remotely.  Also, see 0042, AR overlay program includes distance information for elements of an image.  Also, see 0008, AR device corresponding to a user (i.e. user wearing AR device)…Therefore, the user UI cited in para. 0040 is a different user and interacts remotely with the AR device and its overlay distance program.]
identifying, using an image analysis technique, the one or more objects specified by the identification request,  [See Bean [0045 and 0074] Image recognition programs to analyze/identify elements of interest, which in para. 0045, are from a received user input.  Also, see 0031, UI (152) of computing system (150) emulates AR output device (125).  Also, see 0040, UI (152) enables a user to control one or more actions of client device (120) remotely.  Also, see 0042, AR overlay program includes distance information for elements of an image.]
wherein the identifying comprises marking the one or more objects;  [See Bean [Fig. 4] Identifies objects using Bounding Box.  Also, see 0015, AR overlays are produced based on markers associated with physical indicators and/or image recognition of elements of interest within a digital video feed.]
filtering out, based on distance information, the one or more objects outside of the predetermined distance; and [See Bean [0046-0047] AR overlay program identifies the one or more elements of interest within the received image based on user preferences or based on additional information (where para. 0042 states additional information to include distance information) associated with an element of an image.  Therefore, say 10 vehicles are in the image but only 5 are selected due to the distance requirement…then the 5 vehicles not selected will be filtered out.]
providing, subsequent to the filtering and on a display, associated with the information handling device, a visual overlay on the live video feed comprising an indication of the distance information for each of the one or more objects within the predetermined distance and the marking of the one or more objects; [See Bean [0046-47] AR overlay program identifies the one or more elements of interest within the received image based on user preferences or based on additional information (where para. 0042 states additional information to include distance information) associated with an element of an image.  Also, see 0016, AR content overlay superimposed in the video stream based on analyzed video stream.  Also, see Fig. 5, Display (509).  Also, see 0016, live video stream.  Also, see Fig. 4 and 0081, Content overlays include bounding box surrounding objects.]
Bean does not explicitly disclose

wherein the predetermined distance represents an upper limit of distance of the one or more objects from the information handling device;  
storing, in an accessible database, a frame of the video feed containing the visual overlay,
wherein the storing retains the frame responsive to the identification request of one or more objects within the upper limit distance;
receiving at the information handling device, another query input associated with the one or more objects, wherein the another query input comprises a distance attribute corresponding to the predetermined distance;
identifying, using at least one distance sensor of the information handling device, distance information from the information handling device to the one or more objects; and
retrieving, based on the another query input, the stored frame containing the visual overlay with the marking and the distance information.
However, Roman does disclose
identifying, using at least one distance sensor of the information handling device, distance information from the information handling device to the one or more [See Roman [Fig. 21] Distance is displayed corresponding to object.  Also, see 0020, range sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean to add the teachings of Roman, in order to perform a simple substitution of how the AR device obtains the distance information related to the image viewed/captured.  (i.e. Bean appears to be silent in how the AR device contains distance information related to the objects viewed in the image by the AR device.)
Bean (modified by Roman) do not explicitly disclose

wherein the predetermined distance represents an upper limit of distance of the one or more objects from the information handling device;  
storing, in an accessible database, a frame of the video feed containing the visual overlay,
wherein the storing retains the frame responsive to the identification request of one or more objects within the upper limit distance;
receiving at the information handling device, another query input associated with the one or more objects, wherein the another query input comprises a distance attribute corresponding to the predetermined distance;
retrieving, based on the another query input, the stored frame containing the visual overlay with the marking and the distance information.
However, Lee does disclose
receiving, [See Lee [0024] Search query for image data uses depth information/depth map…used to search for visual features of an image.]
receiving at the information handling device, another query input associated with the one or more objects, wherein the another query input comprises a distance attribute corresponding to the predetermined distance; [See Lee [0024] Search query for image data uses depth information/depth map…used to search for visual features of an image.  The claiming of another search query is just duplication of parts which is determined obvious by the courts in the MPEP.]
retrieving, based on the another query input, the stored frame containing the visual overlay [See Lee [0024] search query in regards to image data in a database.  Therefore, the image data will be retrieved from the database in regards to the search query.  The claiming of another search query is just duplication of parts which is determined obvious by the courts in the MPEP.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman) to add the teachings of Lee, in order to apply the search depth query with the UI user remotely interacting the user wearing the AR device in Bean such that the UI user obtains additional information related to what the AR overlay program is processing.  This would [See Lee [0009]].
Bean (modified by Roman and Lee) do not explicitly disclose
wherein the predetermined distance represents an upper limit of distance of the one or more objects from the information handling device;  
storing, in an accessible database, a frame of the video feed containing the visual overlay,
wherein the storing retains the frame responsive to the identification request of one or more objects within the upper limit distance;
However, Bergstrom does disclose
wherein the predetermined distance represents an upper limit of distance of the one or more objects from the information handling device;  [See Bergstrom [Col. 20 lines 20-25] Image filtering by filtering portions of an image that have less than a predetermined threshold of depth.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman and Lee) to add the teachings of Bergstrom, in order to apply an obvious upper limit threshold to the distance requirement in Bean (i.e. Bean’s distance requirement equates to either being less than a distance, greater than a distance or equal to a distance) based on how the user desires to filter out the objects being displayed.  This will be an obvious simple substitution of elements.
Bean (modified by Roman, Lee and Bergstrom) do not explicitly disclose
storing, in an accessible database, a frame of the video feed containing the visual overlay;  
wherein the storing retains the frame responsive to the identification request of one or more objects within the upper limit distance;  
However, Carter does disclose
storing, in an accessible database, a frame of the video feed containing the visual overlay;  [See Carter [0054] AR overlays are stored in the database for retrieval and future replay.]
wherein the storing retains the frame responsive to the identification request [See Carter [0042] Once the remote expert begins annotating the user stream, a new clip recording  is started automatically.  Also, see 0038, AR interfaces and para. 0054, AR overlays.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman, Lee and Bergstrom) to add the teachings of Ebersole, in order to automatically store the AR overlay when any annotation of the AR images are being applied by a remote user.  This will improve upon user interaction since the storing of the AR overlay is automatic based on any annotation/processing being applied to the images.

Regarding claim 2, Bean (modified by Roman, Lee, Bergstrom and Carter) disclose the method of claim 1.  Furthermore, Bean discloses
wherein the information handling device is an augmented reality capable device.  [See Bean [0017 and Fig. 5] AR device with display.  Also, see 0021, AR headset.]

Regarding claim 4, Bean (modified by Roman, Lee, Bergstrom and Carter) disclose the method of claim 1.  Furthermore, Bean discloses
wherein the information handling device is a mobile device selected from the group consisting of: a user wearable headset, a smart phone, and a tablet.  [See Bean [0021] Smart phone or AR headset.]

Regarding claim 10, Bean (modified by Roman, Lee, Bergstrom and Carter) disclose the method of claim 1.  Furthermore, Bean discloses
further comprising updating, in the visual overlay, the distance information responsive to detecting a change in a distance between the information handling device and the object.  [See Bean [Fig. 3] Determine a change for an element of interest and modify AR output.]

Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.  Furthermore, Bean discloses
a processor; a memory device that stores instructions executable by the processor to: [See Bean [0021] Client device is a computing system.]



Regarding claim 13, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 13.

Regarding claim 19, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 19.

Regarding claim 20, see examiners rejection for claim 11 which is analogous and applicable for claim 20.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 20170213387) in view of Roman (US 20150241172) in view of Lee (US 20120113109) in view of Bergstrom (US Patent No. 10,318,907) in view of Carter (US 20210248371) and in further view of Oh et al. (herein after will be referred to as Oh) (US 20190293609).

Regarding claim 3, Bean (modified by Roman, Lee, Bergstrom and Carter) disclose the method of claim 1.  Furthermore, Bean does not explicitly disclose
wherein the at least one distance sensor is a time-of-flight (ToF) sensor.  
However, Oh does disclose
wherein the at least one distance sensor is a time-of-flight (ToF) sensor.  [See Oh [0070] ToF camera is employed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman, Lee, Bergstrom and Carter) to add the teachings of a Oh, in order to incorporate a obvious well-known ToF camera that calculates distance information with the AR device of Bean which already determines distance information for elements within the image of the AR device.  This will be an obvious simple substitution of elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486